Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected species 1 (fig. 1)  in the reply filed on 8/26/22 is acknowledged. In the reply, the applicant indicated that claims 1, 9-11 and 13-16 are drawn to the elected species. However, claims 9-11 and 13 are dependent on a non-elected species/claim and thus need to be withdrawn at this time. 
The election was made with traverse. The traversal is on the ground(s) that examination would not be a burden  This is not found persuasive because the species include mutually exclusive elements (as addressed in the restriction) that require individual examination and the use of different search strategies including searching different classes/subclasses or electronic resources, or employing different search strategies or search queries, and applying various  different art for each embodiment to formulate separate rejections since they all need to be treated individually on their merits and thus presents a serious burden on the examiner. 
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein EP 1870786 in view of Poli EP 0860755 and Sato WO2019/245030
	In regard to claim 1, Klopfenstein teaches a watch, comprising a crystal 3; markings  (fig. 1); a pointer 7 including a luminous body 9; a dial and a light-transmissive member having a first face with a first luminous body 9 (fig. 3, 4)
Klopfenstein’s dial and transmissive member are integral and thus lacks the transmissive member disposed between the crystal and the dial, the light-transmissive member including a first face facing the crystal and a second face facing the dial, and also lacks the second face is provided with a second luminous body.  
	Poli teaches separate dial and transmissive members (4 and 20 – fig. 2) wherein a transmissive member 20 is between the dial  4 and crystal 8. 
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the dial a separate element from the transmissive member.  One would have been motivated to make the dial and transmissive member separate in order to produce a variety of watches with different dial faces as desired for increased marketability and ease of manufacturing the variety of watches.  Also, the applicant is advised that it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961).
	Sato teaches luminous bodies on first and second faces of a transmissive member (425 and 427 or 427 and 429 - figs. 8-10). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a second luminous layer in Klopfenstein such as taught by Sato. One of ordinary skill in the art would have been motivated to provide luminous member on the second surface in order to enhance the visual effect (such as providing a sense of depth).

In regard to claim 14, Klopfenstein teaches a plurality of the first luminous bodies  (at positions of 12, 3, 6, and 9).

In regard to claim 16, Sato teaches a second luminous body on the second face of transmissive member (note: one of the rings that surrounds another ring when view from the front (such as 425 or 427).
It would have been obvious to one of ordinary skill to provide Klopfenstein’s plurality of smaller luminous bodies (marks between 12, 3, 6, and 9 positions) on the rear such as taught by Sato (as described above) which provides a plurality of second luminous bodies on the second face of the transmissive member. 


Claims 15 and alternatively claim 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein, Poli, and Sato as applied to claim 1, and further in view of Yoneda 5,838,644
	  In regard to claim 15, the first luminous body is provided at positions of the marking of 6 o'clock and the marking of 12 o'clock, but lacks the first luminous body located at the position of the marking of 12 o'clock is greater in size than the first luminous body located at the position of the marking of 6 o'clock.  
Yoneda teaches a marking for 12 o'clock being greater in size than a marking of 6 o'clock (see fig. 2)
It would have been obvious to one of ordinary skill in the art at the time of filing to make the mark for 12 o’clock larger than 6 o’clock One of ordinary skill in the art would have been motivated to make the mark for 12 o’clock larger than 6 o’clock in order to easily distinguish between the two (such as in low light situations). 

In regard to claim 16, Sato teaches a second luminous body on the second face of transmissive member (note: one of the rings that surrounds another ring when view from the front (such as 425 or 427) but doesn’t teach the ring being formed of a plurality of luminous bodies.
Yoneda also teaches a plurality of luminous bodies forming a ring (3b).
It would have been obvious to one of ordinary skill to provide a ring of luminous bodies such as taught by Yoneda on the rear of the transmissive member such as taught by Sato (and described above).  One would have been motivated to provide a plurality of second luminous bodies on the second face of the transmissive member in order to provide depth and minute markings.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875